Name: Commission Regulation (EEC) No 2901/80 of 10 November 1980 amending Annexes 5 and 6 to Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community
 Type: Regulation
 Subject Matter: Europe;  social protection;  labour market;  European construction
 Date Published: nan

 11 . 11 . 80 Official Journal of the European Communities No L 301 /5 COMMISSION REGULATION (EEC) No 2901/80 of 10 November 1980 amending Annexes 5 and 6 to Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the applica ­ tion of social security schemes to employed persons and their families moving within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 146 (2) thereof, Whereas the Council adopted, on 21 March 1972, Regulation (EEC) No 574/72 ( J ), as last amended by Regulation (EEC) No 1517/79 (2), Whereas, pursuant to Article 22 of the said Act, certain adaptations made necessary by accession and in conformity with the guidelines set out in Annex II to the said Act should be made to Regulation (EEC) No 574/72, HAS ADOPTED THIS REGULATION : Article 1 In Annex 5 to Regulation (EEC) No 574/72, the entry ' 19 . GERMANY-GREECE is hereby replaced by the following : ' 19 . GERMANY-GREECE Articles 1 and 3 to 6 of the Administrative Arrangement of 19 October 1962 and the Second Administrative Arrangement of 23 October 1972 concerning the convention on unemployment insurance of 31 May 1961 .' Article 2 Annex 6 to Regulation (EEC) No 574/72 is hereby amended as follows : 1 . The entry 'G. ITALY' is replaced by the following : 'G. ITALY 1 . Pensions for invalidity, old age and survivors : (a) dealings with Belgium, Denmark, France (excluding the French Miners' Funds), Greece, Ireland, Luxembourg, the Netherlands and the United Kingdom : direct payment (b) dealings with Germany and the French Miners Funds : payment through liaison bodies 2. Pensions for accidents at work and occupational diseases : direct payment ( 1) OJ No L 74, 27. 3 . 1972, p . 1 . (2 OJ No L 185, 21 . 7 . 1979, p . 1 . No L 301 /6 Official Journal of the European Communities 11 . 11 . 80 2 . The entry 'J. NETHERLANDS is replaced by the following : 'J. NETHERLANDS 1 . Dealings with Belgium, Denmark, France, Greece, Ireland, Italy, Luxembourg and the United Kingdom : 2. Dealings with Germany : direct payment payment through liaison bodies (implementation of the provisions set out in Annex 5).' Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1980 . For the Commission Henk VREDELING Vice-President